NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAY 20 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


ALLSTATE INSURANCE COMPANY,                      No. 13-55854

             Plaintiff - Appellant,              D.C. No. 3:11-cv-02871-AJB-JMA

   v.
                                                 MEMORANDUM*
ELLERY CHACKSFIELD,

             Defendant - Appellee.

                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                         Argued and Submitted May 5, 2015
                               Pasadena, California

Before: FISHER, BEA, and FRIEDLAND, Circuit Judges.

        Allstate Insurance Company brought this action seeking a declaration that

Gordon Hammers’s umbrella insurance policy did not cover damages arising out of

a car accident with Ellery Chacksfield for which Gordon’s brother Robert had been

found responsible because Robert was not a “resident of [Gordon’s] household.”

        In response to cross-motions for summary judgment, the district court

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
concluded that Robert was a resident of Gordon’s household and granted summary

judgment to Chacksfield. We reverse and remand for entry of summary judgment

in favor of Allstate.

      Residents of the same household must live “under one roof or within a

common curtilage.” Jacobs v. Fire Ins. Exch., 278 Cal. Rptr. 52, 58 (Ct. App.

1991). Robert and Gordon did not live “under one roof” because Robert lived in a

separate trailer and had been prohibited to enter Gordon’s house, and we disagree

with the district court’s conclusion that Robert and Gordon lived within a common

curtilage.

      California courts seem to apply the same definition of “curtilage” in both the

insurance coverage and Fourth Amendment contexts. See People v. DiMatteo, No.

A105694, 2005 WL 20005, at *4 (Cal. Ct. App. Jan. 5, 2005) (unpublished) (citing

Jacobs, 278 Cal. Rptr. at 57 n.4); see also Emp’rs Ins. of Wausau v. Granite State

Ins. Co., 330 F.3d 1214, 1220 n.8 (9th Cir. 2003) (noting that “we may consider

unpublished state decisions, even though such opinions have no precedential

value”). Under that definition, to determine the extent of a home’s curtilage, courts

consider “(1) ‘the proximity of the area claimed to be curtilage to the home’; (2)

‘whether the area is included within an enclosure surrounding the home’; (3) ‘the

                                          2
nature of the uses to which the area is put’; and (4) ‘the steps taken by the resident to

protect the area from observation by people passing by.’” People v. Lieng, 119 Cal.

Rptr. 3d 200, 207 (Ct. App. 2010) (quoting United States v. Dunn, 480 U.S. 294, 301

(1987)).

        Applying these factors, we conclude that Robert and Gordon did not live

within a common curtilage. First, Robert’s trailer was more than 100 feet from

Gordon’s home, and “even in rural areas, it is rare for curtilage to extend more than

100 feet beyond the home.” Id. at 208. Second, Robert’s trailer was enclosed

within its own fence. Third, Robert’s trailer and Gordon’s home did not share uses

in common. Thus, three factors weigh decisively in favor of the conclusion that

Robert and Gordon did not share a common curtilage. The fourth factor is not

obviously to the contrary, and would not outweigh the other three factors even if it

were.

        We reverse the district court’s grant of summary judgment in favor of

Chacksfield, and remand with instructions to enter summary judgment in favor of

Allstate.

        REVERSED and REMANDED.



                                           3